Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The previous rejections have been maintained and repeated.

Claim Rejections - 35 USC § 103

Claim(s) 1, 3-4,  6, and 8-9 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Horikoshi et al. (US 20040254258) in view of Amagai et al. (US 5807975) listed on IDS and ISR.
As to claims 1-6 and 10-12, Horikoshi (abs., claims, 1, 22, 31, 82, 88-89, 94-96) discloses an optical material composition cured for producing lens comprising 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
that embraces the claimed formula 2, sulfur, and 2,5-bis(mercaptomethyl)-1,4-dithiane (a polythiol).
Horikoshi is silent on the claimed formula 1.


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 that meet the claimed formula 2 and

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 that meet the claimed formula 1, 
The composition lowers lens thickness and chromatic aberration and improve heat resistance.
Therefore, as to claims 1-6 and 10-12, it would have been obvious to one of ordinary skill in the art to have modified the composition disclosed by Horikoshi and .  

Claim Rejections - 35 USC § 102
Claim(s) 1, 4-5 and 8-9 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amagai et al. (US 5807975) listed on IDS and ISR.
Amagai (1:5-15, 2:55-65, 12:1-15, 4:25-50, 3:25-45, 6:25-50, 12:1-25, ex8, claims) comprising polymercaptans (polythiol) and 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
that meet the claimed formula 1.

	
	Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 2 and 7 is(are) objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Horikoshi and Amagai are silent on the claimed ranges.
Therefore, claims 2 and 7 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

	Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
The applicant attacked Amagai for not teaching polythiol (5¶5-7) and POSA would not select the claimed formua (1).  The examiner disagrees.  The claimed formula (1) is disclosed in Ex. 8 of Amagai apparently as preferred embodiment of the invention, and Amagai (1:5-15, 2:55-65, 12:1-15, 4:25-50, 3:25-45, 6:25-50, 12:1-25, ex8, claims) comprising polymercaptans (12:15-16), i.e. polythiols, out of about 12 candidates (12:10-20).  In light of this, one of ordinary skill would at once envisage selecting the aforementioned polymercaptans to be combined with the compound of Ex. 8 to anticipate claims 1, 4-5 and 8-9, because a genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. For example, it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because “one skilled in [the] art would... envisage each In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962).  In response to applicant's argument that the rejection is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The applicant argued (8-9¶2) Horikoshi teaches away from Amagai. As the applicant pointed out, Horikoshi teaches (58) odor is an issue particularly when sulfur content exceeds 20 wt%. This indicates Amagai does not teach away from Horikoshi when sulfur content is low.  It is duly notified claim does not include a range of the claimed formula (1) or polythiol, and claim 2 with the claimed range of formula (1) has been allowed. 
The applicant argued (8¶3) no reasonable expectation of success to combine Amagai with Horikoshi.  The attorney should aware that reasonable expectation of success is rarely, if ever, actually expounded by the references, but merely proposed in light of the facts of the case, in this case being that the 2 references are of the same field of endeavor of producing optical lens and deal with the same/similar resinous systems.  Hence, one skilled in the art would in fact have a reasonable expectation of success of simply controlling the molar or weight ratio of two of the reactants in a system.  Such a process is considered widely routine and with an expected results.   Rarely does this simple manipulation lead to or is the foundation of novelty.  

Applicant's argument (8-10) of unexpected results is unpersuasive and insufficient.  Unexpected results must, in actuality, be unexpected.  Unexpected results must be compared with the closest art, in this particular case, Horikoshi.  The filed 1.132 merely compared applicant’s own results, not Horikoshi’s.  Unexpected results must be commensurate in scope with the claims.  The applicant must show unexpected results over the entire claimed range to support unexpected results for the entire range and generic structures. Therefore, Applicant should compare several compositions containing claimed components of A, B, and C  in amounts at several data points over the claimed range to several compositions containing the same claimed components of A, B, and C in amounts at several data points outside of the claimed range, including data points close to and far from the claimed range.  Applicant merely showed results of certain ranges and a few claimed species. 
Therefore, the previous rejections have been maintained and repeated.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/SHANE FANG/Primary Examiner, Art Unit 1766